The plaintiff in error in this case duly perfected its appeal from the judgment of the court below by filing its petition in error, with the case-made attached, in this court on March 20, 1915. Thereafter it duly served and filed its brief in compliance with the rules of this court, which brief seems to sustain the assignments of error made by plaintiff in error. The defendant in error has neither filed a brief nor offered any excuse for his failure to do so. The rule of this court that, where the brief of the plaintiff in error reasonably appears to support the assignments of error, this court will not search the record to ascertain some possible theory upon which the case may be affirmed, but, if the assignments of error appear to be reasonably supported by the record and the brief, the case will be reversed, is therefore applicable.
The judgment of the court below should be reversed and the cause remanded.
By the Court: It is so ordered.